Citation Nr: 0513412	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  98-13 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a spinal fusion of L4-S1 with pathology between 
L4 and L5 and radiculopathy of the right lumbosacral plexis, 
currently rated 60 percent disabling.

2.  Entitlement to an initial rating in excess of 10 for 
generalized anxiety disorder.

3.  Entitlement to a total rating for individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty for training with the Army 
National Guard from June 1959 to December 1959.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

For the reasons discussed below, the appeal is remanded to 
the RO via the Appeals Management Center in Washington, D.C.  


REMAND

A review of the transcript of the veteran's hearing before 
the Board in October 2004 shows that he testified that both 
his service-connected generalized anxiety disorder and his 
low back disability have become perceptibly worse since the 
time of the most recent VA medical examinations of each 
condition.  The latest examination of record addressing his 
low back disability was conducted in February 1999, over six 
years earlier.  When a claimant asserts that his service-
connected disability is worse than when originally rated, and 
the available evidence is too old for an adequate evaluation 
of his current condition, VA's duty to assist includes 
providing a new medical examination.  See Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  The Board notes that the 
latest psychiatric evaluation was conducted by VA in April 
2003, over two years earlier, but the veteran has 
specifically contended that there has been an increase in his 
psychiatric symptoms during the intervening period.  
Therefore, the case must be remanded so that he may be 
scheduled for new VA examinations in order that an objective 
clinical picture of his current level of psychiatric, 
orthopedic, and neurological impairment due to his service-
connected disabilities may be obtained.

The claim for a TDIU is inextricably intertwined with the 
aforementioned issues and therefore adjudication of the TDIU 
appeal will be held in abeyance pending the development of 
the increased rating claims.  See Holland v. Brown, 6 Vet. 
App. 443 (1994) (A claim for total disability rating based on 
individual unemployability predicated on a particular 
service-connected condition is inextricably intertwined with 
a rating increase claim regarding the same condition).

In view of the foregoing discussion, the claim is remanded 
for following development:

1.  The veteran must be provided with a 
VA psychiatric examination to evaluate 
the current severity of his generalized 
anxiety disorder.  The examiner must 
review the veteran's claims folder in 
conjunction with the examination.  Any 
tests deemed appropriate by the examiner 
must be conducted.  All pertinent 
symptomatology and findings must be 
reported in detail.  The examiner's 
report must describe personal appearance 
and hygiene; mood; affect; speech; 
ability to understanding complex 
commands; judgment; abstract thinking; 
and orientation (spatial, time, and 
place).  The examiner must also address 
whether symptoms are mild or transient 
or controlled by continuous medication; 
the presence or absence of anxiety, 
suspiciousness, panic attacks (frequency 
and duration), obsessional rituals which 
interfere with routine activities, 
impaired impulse control (such as 
unprovoked irritability with periods of 
violence), disturbances of motivation 
and mood, suicidal ideation, persistent 
delusions or hallucinations, and grossly 
inappropriate behavior; the extent of 
sleep impairment, if any; the degree of 
memory loss or impairment, if any; the 
degree of impairment, if any, in the 
ability to adapt to stressful 
circumstances (including work or a work-
like setting); the degree of impairment, 
if any, in ability to establish and 
maintain effective relationships; and 
the degree of impairment, if any, in 
thought processes or communication.  
After examining the veteran, the 
examiner must assign a Global Assessment 
of Functioning score, with an 
explanation of the score assigned.  All 
opinions expressed by the examiner must 
be accompanied by a complete rationale.  
The report prepared must be typed.

2.  The RO must arrange for the veteran 
to undergo the appropriate VA 
examination for spine disorders for the 
purpose of ascertaining the current 
nature and extent of severity of his 
service-connected postoperative 
residuals of a spinal fusion of L4-S1 
with pathology between L4 and L5 and 
radiculopathy of the right lumbosacral 
plexis.  Any indicated diagnostic tests 
and studies should be accomplished.  The 
examiner must review the veteran's 
claims folder in conjunction with the 
examination.  All pertinent 
symptomatology and findings must be 
reported in detail, to include, in 
degrees, the exact forward flexion of 
the veteran's thoracolumbar spine; in 
degrees, the combined range of motion of 
the thoracolumbar spine, the combined 
range of motion refers to the sum of the 
range of motion in degrees on all axis 
of movement - forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation; 
state whether the back disability 
results in muscle spasm or guarding 
severe enough to result in an abnormal 
gait or abnormal spinal contour, such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis; whether the veteran 
has ankylosis of the entire 
thoracolumbar spine, and if so, is the 
thoracolumbar spine fixed in flexion or 
extension, and does the ankylosis result 
in one or more of the following: 
difficulty walking because of a limited 
line of vision; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial subluxation or dislocation; 
or neurologic symptoms due to nerve root 
stretching.  The examiner must also 
comment upon whether the service-
connected postoperative residuals of a 
spinal fusion of L4-S1 with pathology 
between L4 and L5 and radiculopathy of 
the right lumbosacral plexis involve 
only the nerves, or does it also involve 
the muscles and joint structure; whether 
the service-connected postoperative 
residuals of a spinal fusion of L4-S1 
with pathology between L4 and L5 and 
radiculopathy of the right lumbosacral 
plexis cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiner comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil 
occupation.  If the severity of these 
manifestations cannot be quantified, the 
examiner must so indicate.  With respect 
to the subjective complaints of pain, 
the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints, the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected postoperative 
residuals of a spinal fusion of L4-S1 
with pathology between L4 and L5 and 
radiculopathy of the right lumbosacral 
plexis, the presence or absence of 
changes in condition of the skin 
indicative of disuse due to this low 
back disability, or the presence or 
absence of any other objective 
manifestation that would demonstrate 
disuse or functional impairment due to 
pain attributable to this low back 
disability.  The examiner must also 
comment upon whether there are any other 
medical or other problems that have an 
impact on the functional capacity 
affected by the service-connected 
postoperative residuals of a spinal 
fusion of L4-S1 with pathology between 
L4 and L5 and radiculopathy of the right 
lumbosacral plexis, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused 
by the service-connected low back 
disability.  If the functional 
impairment created by the nonservice-
connected problem(s) cannot be 
dissociated, the examiner must so 
indicate.  The examiner must address the 
question of whether there are 
incapacitating episodes of elevated 
symptomatology associated with the 
veteran's service-connected 
postoperative residuals of a spinal 
fusion of L4-S1 with pathology between 
L4 and L5 and radiculopathy of the right 
lumbosacral plexis and, if so, is the 
veteran's postoperative residuals of a 
spinal fusion of L4-S1 with pathology 
between L4 and L5 and radiculopathy of 
the right lumbosacral plexis manifested 
by incapacitating episodes having a 
total duration of at least one week but 
less than 2 weeks during the previous 12 
months, and is the veteran's 
postoperative residuals of a spinal 
fusion of L4-S1 with pathology between 
L4 and L5 and radiculopathy of the right 
lumbosacral plexis manifested by 
incapacitating episodes having a total 
duration of at least 2 weeks but less 
than 4 weeks during the previous 12 
months, is the veteran's postoperative 
residuals of a spinal fusion of L4-S1 
with pathology between L4 and L5 and 
radiculopathy of the right lumbosacral 
plexis manifested by incapacitating 
episodes having a total duration of at 
least 4 weeks but less than 6 weeks 
during the previous 12 months, is the 
veteran's postoperative residuals of a 
spinal fusion of L4-S1 with pathology 
between L4 and L5 and radiculopathy of 
the right lumbosacral plexis manifested 
by incapacitating episodes having a 
total duration of at least 6 weeks 
during the previous 12 months?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  The examination report must 
be typed.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims on appeal.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  
38 C.F.R. §§ 3.158, 3.655 (2004).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Following the aforementioned 
actions, the claims of entitlement to an 
initial rating in excess of 10 percent 
for generalized anxiety disorder, a 
rating in excess of 60 percent for 
postoperative residuals of a spinal 
fusion of L4-S1 with pathology between 
L4 and L5 and radiculopathy of the right 
lumbosacral plexis, and entitlement to a 
TDIU must be considered based on all 
evidence of record.  If the maximum 
benefit sought is not awarded with 
regard to any of the claims on appeal, 
the veteran and his representative must 
be provided with a Supplemental 
Statement of the Case containing notice 
of all relevant actions taken on the 
claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time must be 
allowed for response.  The case must 
then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


